Case 20-10343-LSS Doc6161 Filed 09/03/21 Page1of3

August 31, 2021 El Eh}

nts Sarees Ces?

Judge Lauri Selber Silverstein 7821 AUG 34 AM 9: 42
BSA Bankruptcy Case # 20-10343(LSS) CLERK
824 Market Street, 6" Floor U.S. BANK RUPTCY COUR:

Wilmington, Delaware 19801

Your Honor,

| am sending this addendum to add more ‘Memories’ that have surfaced since my initial complaint
filing.

| apologize for not having much, if any, proof of the incident, except the memories that are slowly
coming to the surface. During and after this horrific attack, | was scared, | felt so guilty, dirty, alone, and
ashamed not understanding why this happened to me. Wishing no one would ever find out about what
| was forced to do, | tried hard to put it out of my mind and buried the ugly memories deep in inside. It
wasn’t until, at 64 years of age, | began hearing stories on the news about Scouts being attacked back
during the time period when | was coming up through scouting. It was well into the ad campaign,
timewise, that it suddenly flashed-back in my mind that this was also MY story. | remembered the
nightmare | had lived through. After the initial realization, my memories have slowly and painfully come
back, and | can now provide you with more about what happened that night.

My older brother and | were in Scouts together and we were gathered around a campfire. | felt a hand
grabbing my Scout shirt from my left side, and the hand pulled me outside of the Campfire circle. |
heard him grumbling about me putting everyone in danger and | was going to learn my lesson! |
remember making it to the woods-line, outside of camp. He pulled me into the trees, far back from

   

terror instantly, thinking “if | speak of this...talk was going to get out to all the Scout Leaders, maybe the
Scouts too and then my parents and my classmates, soon the world would know what | just did.” | kept
thinking they were going to kick me out of the Scouts, because | forgot to be prepared. Ashamed,
embarrassed, terrified, and afraid to tell anyone what | had experienced. Wishing no one would ever
find out about what happened to me. | tried hard to put it out of my mind and buried the memories of
the attack deep in inside.

Now at age 64, hearing the stories of the Scouts being attacked during the same time | was in Scouts.
Hearing the ad campaigns repeatedly, and suddenly out of nowhere, | had a flashback, this too had
happened to me, and this was also MY story.
  

Case 20-10343-LSS Doc 6161 Filed 09/03/21 Page 2 of 3

Now realizing how this attack on me, has changed my life in so many other ways, than just the act
itself. I’ve realized this attack has involved other, unknowing victims, for being a part of my life.

| talked with my wife and called my older brother to let him know of my realization and to see if he
had any memories of that night. | found packed away, my Scout uniform and a picture of my brother
and | in our uniforms (See attached). We were both in troop 22 together. | believe it was the Tidewater
Council of Boy Scouts in Virginia Beach, Virginia.

My Brother’s response was, he remembered that | was not in camp for about a half hour. He said he
still remembers the “missing” moment but had no idea of what had happened to me. He now feels
horrible for not protecting his little brother and is now living with the guilt for not going to find me.

As my memories have surfaced, things are becoming clear that this incident had a big impact on my
adult life. | just didn’t know until now. | chose to avoid sex most of my life. I’m assuming PTSD. | was
uncomfortable with the act of making love for some unexplained reason. It was ugly, painful, and
humiliating.

My wife has unknowingly been a victim without explanation as to why until now. My bride of 39 years
has been so strong, doing without the intimacy in our relationship. And, yet, not leaving me. Many
times, | thought she would leave because / just could not, properly explain ANY reason why | did not
want to make love. | LOVE HER! My insides still vibrate when | see her. | get internal rushes because |
am so grateful, she is my life partner and my best friend. | just could not perform, and | had no idea
what the reason was. This put a huge strain in our marriage, and | just could not explain. We would be
watching a movie or a television show together and if a rape scene would come up, | was so
uncomfortable that | often would get up and leave. | went to my urologist for YEARS attempting to get
help from him, to gain the power to perform. Everything he offered and did for me, worked for a short
while and | guess, my memory unknowingly, kept putting a stop to any ‘fix’. | figured it was just me.

| hate what this has done to my wife and our life together. | feel as if | just couldn’t be there for her
intimately. Her blaming herself that it was maybe her fault. Not being able to explain, as | didn’t know
myself. She knows | love her, and it is clear she loves me, but the lack of romance and intimacy had a
HUGE impact on our marriage.

This is obviously a process, to let the things that hurt SO bad, continue to surface. | still fall into tears
quite abruptly at any given moment. | was just a boy, and | didn’t deserve what was done to me. This
has totally rocked my world in a very life-shattering way.

Thank you for your time and consideration and thank you for listening!
